Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.

Claim Interpretation
Applicant should note that the limitation “configured to linearly move the substrate supported by the substrate support part in a first direction while the at least one sputtering particle emits the sputtering particles and in a second direction while the at least one etching particle emission part emits the etching particles” in claims 1 and 10 allows for the sputtering particle emission part and the etching particle emission part to both emit particles when the substrate is moving in both directions.
 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim(s) 1, 3-4, and 20 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Roque (US 20130206583 A1).
Regarding claim 1, Roque (US 20130206583 A1) teaches a film forming apparatus comprising a processing apparatus (chamber 40) having a processing space 46 in which a film forming process is performed on a substrate 44 (para 0047; Figs. 3, 3A), a fixture 55 (substrate support part) configured to support the substrate inside the processing chamber 40 (para 0052; Fig. 3). Roque also teaches the processing apparatus may include a plurality of at least two sources (80, 82), wherein one source may be used for etching the substrate or ion beam processing a deposited layer (at least one etching particle emission part configured to emit etching particles having an etching action with respect to the substrate, wherein a portion of the film is etched by the etching particles) while another source may be used to deposit a layer on the substrate by sputtering with a target (at least one sputtering particle emission part including a target and configured to emit sputtering particles to the substrate, wherein the sputtering particles are deposited to form a film) (para 0049, 0077; Fig. 15). 

Roque also teaches a translation stage 58 (substrate moving mechanism) configured to move or translate the substrate linearly and bidirectionally (para 0052; Fig. 3). Roque fails to explicitly teach the substrate moving mechanism is configured to linearly move the substrate supported by the substrate support part in a first direction while the at least one sputtering particle emission part emits the sputtering particles and in a second direction while the at least one etching particle emission part emits the etching particles. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Roque teaches all of the claimed structural limitations, which is necessarily capable of moving the substrate in a first direction while the deposition source emits sputtering particles and in a second direction while the etching source emits etching particles.
Alternatively, Roque teaches the translation stage is movable bidirectionally and movable over a range of motion adequate to position substrate 44 in flux blocked positions on opposite sides of the aperture (para 0052), wherein the substrate is treated when moving beneath the apertures (para 0029, 0061; Fig. 6). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the substrate 44 of Roque (Fig. 15) back and 
Regarding claim 3, Roque teaches the etching processes may be performed using linear ion sources 90 that emit ion beams 42 (para 0079; Fig. 16)
Regarding claim 4, Roque teaches the emission of sputtering particles from source 80 and the emission of etching particles from source 82 are performed into two different apertures (84, 86) and thus must be performed one-by-one (Fig. 15).
Regarding claim 20, Roque fails to explicitly teach the etching particle emission part does not emit etching particles while the sputtering particle emission part emits the sputtering particles and the sputtering particle emission part does not emit the sputtering particles while the etching particle emission part emits the etching particles. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Roque teaches all of the claimed structural limitations, which is necessarily capable of stopping the emission of etching particles while the sputtering particle emission part emits the sputtering particles and stopping the emission of sputtering particles while the etching particle emission part emits the etching particles.
Alternatively, Roque teaches the etching particle emission part (source 82) and sputtering particle emission part (source 80) emit particles into two different apertures (84, 86) and thus cannot simultaneously process the substrate (Fig. 15). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to stop the sources when 
	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable of over Roque (US 20130206583 A1), as applied to claim 1 above, and further in view of Abarra (US 20130299345 A1).
Regarding claim 2, Roque teaches that more than two sources and associated apertures may be used to deposit additional layers (para 0077). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a second sputtering target (sputtering particle emission part) to deposit an additional layer.
Roque fails to explicitly teach a gas introduction part through which a sputtering gas is introduced into the processing chamber, wherein the at least one sputtering particle emission part includes a plurality of sputtering particle emission parts, each of the sputtering particle emission parts including a target holder configured to hold the target and a power source configured to supply a voltage to the target holder, and the voltage is applied to the target holder from the power source so that ions generated when the sputtering gas is dissociated collide with the target to emit the sputtering particles. 
However, Abarra (US 20130299345 A1), in the analogous art of sputtering with substrate translation below a shield/mask, teaches a port 124 for introducing process gases for sputtering into the chamber (para 0052; Fig. 13), target holders (204, 207) for holding two targets (202, 205) (para 0102; Fig. 13), and power sources configured to supply electrical power (voltage) to the target holder through power supply lines (para 0103), resulting in sputtered particles being ejected from the target surface (para 0111) due to ions generated when the sputtering gas is dissociated colliding with the target. Because Abarra teaches that such sputtering chamber components were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a gas introduction port, target holders, and power sources, as described by Abarra, in the Roque apparatus with a reasonable expectation of success. The rationale to support a conclusion that the claim 
	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable of over Roque (US 20130206583 A1), as applied to claim 1 above, and further in view of Ichimura (JP2002208531A),.
Regarding claim 20, Roque fails to explicitly teach the etching particle emission part does not emit etching particles while the sputtering particle emission part emits the sputtering particles and the sputtering particle emission part does not emit the sputtering particles while the etching particle emission part emits the etching particles. 
However, Ichimura (JP2002208531A), in the analogous art of sputtering and etching substrates with uneven surfaces, teaches a film forming and removing process using a target (sputtering particle emitting part) and an etching means (etching particle emitting part) in the same chamber (para 0021) and alternately performing a film forming step and a thin film removing step (para 0024, 0036-0037), indicating that sputtering is not performed during etching and etching is not performed during sputtering (see Fig. 1B). Because Ichimura teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the Ichimura process in the Roque apparatus with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

	Claims 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable of over Roque (US 20130206583 A1) in view of Druz (US 20140014497 A1).
Regarding claim 10, Roque (US 20130206583 A1) teaches a film forming apparatus comprising a processing apparatus (chamber 40) having a processing space 46 in which a film forming process is performed on a substrate 44 (para 0047; Figs. 3, 3A), a fixture 55 (substrate support part) configured to support the substrate inside the processing chamber 40 (para 0052; Fig. 3). Roque also teaches the processing apparatus may include a plurality of at least two sources (80, 82), wherein one source may be used for etching the substrate or ion beam processing a deposited layer (at least one etching particle emission part configured to emit etching particles having an etching action with respect to the substrate, wherein a portion of the film is etched by the etching particles) while another source may be used to deposit a layer on the substrate by sputtering with a target (at least one sputtering particle emission part including a target and configured to emit sputtering particles to the substrate, wherein the sputtering particles are deposited to form a film) (para 0049, 0077; Fig. 15). 
Roque also teaches a translation stage 58 (substrate moving mechanism) configured to move or translate the substrate linearly and bidirectionally (para 0052; Fig. 3). Roque fails to explicitly teach the substrate moving mechanism is configured to linearly move the substrate supported by the substrate support part in a first direction while the at least one sputtering particle emission part emits the sputtering particles and in a second direction while the at least one etching particle emission part emits the etching particles. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Roque teaches all of the claimed structural limitations, which is necessarily capable of moving the substrate in a first direction 
Alternatively, Roque teaches the translation stage is movable bidirectionally and movable over a range of motion adequate to position substrate 44 in flux blocked positions on opposite sides of the aperture (para 0052), wherein the substrate is treated when moving beneath the apertures (para 0029, 0061; Fig. 6). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the substrate 44 of Roque (Fig. 15) back and forth between flux blocked positions on opposite sides of the pair of apertures (84, 86) while depositing and etching from sources 80 and 82, resulting in emitting the sputtered particles when the substrate is under the first aperture 84 and emitting etching particles when the substrate is under the second aperture 86 when moving in both directions (first direction and second direction).
Roque also teaches a method comprising supporting the substrate on a fixture 55 (substrate support part) (para 0052; Fig. 3), depositing a layer on the substrate 44 using the source 80, which may be comprise a sputtering target (emission part) to sputter particles (para 0049, 0077; Fig. 15), and emitting etching particles from a source 82 (etching particle emission part) to ion beam process the layer (portion of the film is etched) on the substrate (0077, 0101; Fig. 15).
	Roque fails to explicitly teach that a portion of the film is etched by the etching particle emission part. 
However, Druz (US 20140014497 A1), in the analogous art of deposition and etching of substrates with uneven surfaces, teaches using a sputtering target deposition source 12 to deposit a film and an ion source 18 to etch the material deposited on the surface of the substrate 16 (para 0028; Fig. 4) to improve the quality of films on surfaces with 3D topology (para 0009-0010). Roque teaches substrates with features 66 (3D topology) on the substrate (para 0052; Fig. 5A) and therefore it would have been 
Regarding claim 11, Roque teaches the etching processes may be performed using linear ion sources 90 that emit ion beams 42 (para 0079; Fig. 16).
Regarding claim 12, Roque teaches the emission of sputtering particles from source 80 and the emission of etching particles from source 82 are performed into two different apertures (84, 86) and thus must be performed one-by-one (Fig. 15).
Regarding claim 16, Roque teaches a substrate with features 66 (protrusions) projecting upwardly from the substrate (para 0057; Fig. 5A). Roque fails to explicitly teach the film is formed on a portion including the protrusion by the emitting the sputtering particles and the portion of the film formed on at least one side surface of the protrusion is removed by the emitting the etching particles from the at least one etching particle emission part. 
However, Druz, in the analogous art of deposition and etching of substrates with uneven surfaces, teaches a substrate with a step feature (protrusion) (para 0038; Fig. 6F) and that deposition (sputtering) and etch beams are directed toward the features (para 0038) to deposit and etch high quality coatings on a 3D feature’s main surfaces, including the base 22c and the sidewall 24c (side surface of the protrusion) (para 0033, 0036; Fig. 6F). Because Druz teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the Druz process in the Roque apparatus with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable of over Roque (US 20130206583 A1) in view of Druz (US 20140014497 A1), as applied to claim 10 above, and further in view of Ichimura (JP2002208531A).
Regarding claim 13, Roque teaches that more than two sources and associated apertures may be inside the vacuum chamber for depositing additional layers, performing additional dry etches, or otherwise ion beam processing the substrate (para 0077). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include two deposition/sputtering sources for depositing two layers (emitting sputtering particles at least twice) and two etching sources for etching each of the deposited layers (emitting etching particles at least twice).
Roque fails to explicitly teach the emitting the sputtering particles from the at least one sputtering particle emission part and the emitting the etching particles from the at least one etching particle emission part are performed at least twice. 
However, Ichimura (JP2002208531A), in the analogous art of sputtering and etching substrates with uneven surfaces, teaches a film forming and removing process using a target (sputtering particle emitting part) and an etching means (etching particle emitting part) in the same chamber (para 0021) and repeating the process a plurality of times (para 0024). Because Ichimura teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the Ichimura process in the Roque apparatus with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
claim 14, Roque teaches a substrate with features 66 (protrusions) projecting upwardly from the substrate (para 0057; Fig. 5A). Additionally, the combination of Roque in view of Ichimura teaches forming thin films of different materials (stacking film) (Ichimura para 0024) on a resist pattern (protrusion) containing substrate (Ichimura Fig. 1 and 2 – 22) by repeating the film forming and film removing steps (Ichimura para 0021, 0024).
Regarding claim 15, the combination of Roque in view of Ichimura teaches repeating the film forming and film removing steps (Ichimura para 0024) and therefore the (stacked) film produced after two deposition steps is etched.
	Claim(s) 1-8, 10-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Druz (US 20140014497 A1) in view of Abarra (US 20130299345 A1) and Roque (US 20130206583 A1).
Regarding claim 1, Druz teaches an enclosed (processing) chamber (para 0027) with a substrate positioned on a fixture (substrate support) (para 0044), a sputter target (sputtering particle emission part) (Fig. 4 – 12) to direct particles toward the substrate and a ion source (etching particle emission part) (Fig. 4 – 18) for etching the material deposited on the surface of the substrate (para 0028). The sputter target deposition source deposits a thin film on the surface of the substrate and the material deposited is etched by the ion source (para 0028).
Druz fails to explicitly teach a substrate moving mechanism capable of linearly moving the substrate supported by the substrate support. 
However, Abarra, in the analogous art of sputtering, teaches a linear translation mechanism 239 of the substrate 130 (para 0106; Fig. 13) as well as a mask assembly 209 between two targets (202, 205) and the substrate 130 which forms an opening through which sputtered particles travel (para 0107; Fig. 13 – 209) intended to control the incidence angle of sputtered particles and thickness of the deposited film (para 0053-0054, 0061, 0069). Abarra acknowledges that uniformity along the transverse direction can be achieved by linear translation of the substrate (para 0015-0016) and uniformity in the rotation 
Furthermore, Roque, in the analogous art of sputtering and etching of substrates with uneven surfaces, teaches a translation mechanism to be used with a shield 52 comprising a translation stage 140, rotational stage 136, and tilt stage 138, thus allowing for both linear translation in addition to tilting and rotating of the substrate (para 0090, 0104; Fig. 23). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add both the mask of Abarra and the substrate translation mechanism of Roque to the Druz apparatus in order to improve control of the incidence angle distribution of the target and ion source and thickness uniformity of the film (Abarra para 0053-0054, 0061), as desired by Druz (para 0004, 0007). Specifically, the mask would be located between the substrate and both of the sputter and etching parts of Druz, and the substrate translation mechanism would be connected to the fixture of the substrate, such that the substrate can be translated linearly along a rail in addition to the rotating and tilting of Druz (para 0029).
The combination of Druz in view of Abarra and Roque fails to explicitly teach the substrate moving mechanism moves in a first direction while the at least one sputtering particle emission part emits the sputtering particles and in a second direction while the at least one etching particle emission part emits the etching particles. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The combination of Druz in view of Abarra and Roque teaches all of the claimed structural limitations, which is necessarily 
Alternatively, Roque teaches the translation stage is movable bidirectionally and movable over a range of motion adequate to position substrate 44 in flux blocked positions on opposite sides of the aperture (para 0052), wherein the substrate is treated when moving beneath the aperture 54 (para 0029, 0061; Fig. 6). Additionally, Druz teaches simultaneous deposition (sputtering) and etching processes (para 0036). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the substrate of Druz in view of Abarra and Roque back and forth between flux blocked positions on opposite sides of the opening in the mask while simultaneously sputtering and etching, resulting in sputtered particles and etching particles being emitted when the substrate is moved in both (first and second) directions.
Regarding claim 2, Druz teaches an argon/oxygen mixture was used as a sputtering gas (para 0048), so the chamber must have a gas introduction part to provide the argon/oxygen mixture. Druz also teaches a pulsed DC magnetron and a sputtering power of 6.5 kW (para 0048, 0049), which indicates a DC power source and necessitates voltage applied to the target. Voltage applied to the sputtering target is inherently capable of generating ions from the sputtering gas such that the ions collide with the target to emit sputtering particles.
 Druz does not explicitly teach a target holder or a plurality of sputtering particle emission parts. 
However, Abarra teaches two sputtering targets (sputtering particle emission parts) to face each other across a mask opening (Fig. 13). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a second sputtering target to the Druz apparatus because Abarra teaches a sputtering system with a single target (Fig. 5) is functionally equivalent to a system with two targets (Fig. 13). Abarra also teaches the sputtering targets on target holders (para 0102; Fig. 13 – 204) with magnet units at the backside. It would have been obvious to a 
Regarding claim 3, Druz teaches the ion source (etching particle emission part) emits ions as etching particles in a beam (para 0028).
Regarding claim 4, Druz teaches a simultaneous deposition (sputtering) and etch process (para 0036).
Regarding claim 5, Druz teaches the sputter target emits particles toward the substrate in an oblique direction (Fig. 7 – 12, 16). Additionally, the combination of Druz in view of Abarra and Roque teaches a mask assembly (shield) which forms an opening (passage hole) through which sputtered particles travel (Abarra para 0107; Fig. 13 – 209) located between the substrate and both of the sputtering target and ion source of Druz, as described in the claim 1 rejection, and thus capable of sputtering to form a film and etching a portion of the film with sputtering particles and etching particles passed through the passage hole while the substrate is linearly moved by the substrate moving mechanism.
Regarding claim 6, the combination of Druz in view of Abarra and Roque teaches the sputtering target 12 (sputtering part) and ion sources (18, 19) (etching part) are provided to face each other (Druz Fig. 7) across the opening in the mask (Abarra Fig. 13 – 113) because the target and ion source of Druz are both on opposite sides of the substrate, which is beneath the opening of Abarra during deposition and etching.
Regarding claim 7, the combination of Druz in view of Abarra and Roque fails to explicitly teach the sputtering target (sputtering part) and ion source (etching part) are provided on the same side of the passage hole. However, Abarra teaches two sputtering targets (sputtering particle emission parts) to face each other across a mask opening (Fig. 13). Therefore, it would have been obvious to a person  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the second ion source of Druz (Fig. 7 – 19) to the opposite side of the substrate in order to be across from the second sputtering target at a similar angle relative to the substrate. As a result, each side of the passage hole would include one ion source adjacent to one target (the at least one sputtering particle emission part and the at least one etching particle emission part are provided on the same side of the passage hole).
Regarding claim 8, the combination of Druz in view of Abarra and Roque fails to explicitly teach that the at least one sputtering particle emission part includes two sputtering particle emission parts provided to face each other across the passage hole. However, Druz teaches two ion sources (etching particle emission parts) (Fig. 7 – 18, 19; para 0043). Additionally, Abarra teaches two sputtering targets (sputtering particle emission parts) to face each other across the mask opening (passage hole) (Fig. 13). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a second sputtering target across from the first sputtering target of Druz so that more deposition angles can be achieved passing through the mask opening due to the targets having different trajectories (Abarra para 0111). The combination of Druz in view of Abarra and Roque fails to explicitly teach the two ion sources (etching particle emission parts) facing each other across the passage hole. However, Druz teaches that the deposition source 12 and ion etching source 18 should be arranged at similar angles relative to the substrate and across from each other (para 0011; Fig. 4). 
Regarding claim 10, Druz teaches an enclosed (processing) chamber (para 0027) with a substrate positioned on a fixture (substrate support) (para 0044), a sputter target (sputtering particle emission part) (Fig. 4 – 12) to direct particles toward the substrate and a ion source (etching particle emission part) (Fig. 4 – 18) for etching the material deposited on the surface of the substrate (para 0028). The sputter target deposition source is capable of depositing a thin film on the surface of the substrate and the ion source is capable of etching the deposited material (para 0028). Additionally, Druz teaches the method of supporting the substrate on the fixture (substrate support part) (para 0044), emitting sputtering particles from the sputtering target to deposit a film on the substrate (para 0028), and emitting etching particles from the ion source to etch a portion of the deposited film (para 0028).
Druz fails to explicitly teach a substrate moving mechanism capable of linearly moving the substrate supported by the substrate support.
 However, Abarra, in the analogous art of sputtering, teaches a linear translation mechanism 239 of the substrate 130 (para 0106; Fig. 13) as well as a mask assembly 209 between two targets (202, 205) and the substrate 130 which forms an opening through which sputtered particles travel (para 0107; Fig. 13 – 209) intended to control the incidence angle of sputtered particles and thickness of the deposited film (para 0053-0054, 0061, 0069). Abarra acknowledges that uniformity along the transverse direction can be achieved by linear translation of the substrate (para 0015-0016) and uniformity in the rotation direction can be improved by rotating the substrate about an axis (para 0017-0018). Additionally, the substrate holding system of Abarra (Fig. 13 – 231, 232, 233) is structurally similar to the support of the substrate of Druz (Fig. 8 – 38). Druz also teaches tilting the deposition sources and substrate to adjust 
The combination of Druz in view of Abarra and Roque fails to explicitly teach the substrate moving mechanism moves in a first direction while the at least one sputtering particle emission part emits the sputtering particles and in a second direction while the at least one etching particle emission part emits the etching particles. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The combination of Druz in view of Abarra and Roque teaches all of the claimed structural limitations, which is necessarily capable of moving the substrate in a first direction while sputtering and moving the substrate in a second direction while etching.
Alternatively, Roque teaches the translation stage is movable bidirectionally and movable over a range of motion adequate to position substrate 44 in flux blocked positions on opposite sides of the 
Regarding claim 11, Druz teaches the ion source (etching part) emits ions in the form of an ion beam (para 0028).
Regarding claim 12, Druz teaches a simultaneous sputtering and etching operation (para 0036).
Regarding claim 16, Druz teaches a substrate with a step feature (protrusion) (para 0038; Fig. 6F) and that a deposition (sputtering) and etch beams are directed toward the features (para 0038) to deposit and etch high quality coatings on a 3D feature’s main surfaces, including the base 22c and the sidewall 24c (side surface of the protrusion) (para 0033, 0036; Fig. 6F)
Regarding claim 17, Druz teaches obliquely emitting sputtering particles from the sputtering target and emitting etching particles from an ion source (para 0028; Fig. 4 – 12, 18). Additionally, the combination of Druz in view of Abarra and Roque teaches a mask assembly 209 (shield) which forms an opening (passage hole) through which sputtered particles travel (Abarra para 0107; Fig. 13) located between the substrate and both of the sputtering target and ion source of Druz, as described in the claim 10 rejection. Furthermore, Abarra teaches the method of depositing the sputtering particles through the opening (passage hole) while linearly moving the substrate (para 0069) under the opening (para 0072) to produce uniform layers across the length of the substrate (para 0006, 0021). Druz teaches tilting the deposition sources and substrate to adjust the deposition angle (para 0036) as well as rotating the substrate during deposition to improve film uniformity (para 0007, claim 1). Therefore, it would 
Regarding claim 18, the combination of Druz in view of Abarra and Roque teaches the sputtering and etching parts are provided to face each other (Druz Fig. 7) across the opening in the mask (Abarra Fig. 13 – 113) because the target 12 and ion source 18 of Druz are both on opposite sides of the substrate, which is beneath the opening of Abarra during deposition and etching processes.
Regarding claim 19, Druz teaches two ion sources (etching particle emission parts) (Fig. 7 – 18, 19; para 0043). The combination of Druz in view of Abarra and Roque fails to explicitly teach two sputtering particle emission parts provided to face each other across the passage hole and the two etching particle emission parts provided at positions corresponding to the two sputtering particle emission parts so as to face each other across the passage hole. However, Abarra teaches two sputtering targets (sputtering particle emission parts) to face each other across the mask opening (passage hole) (Fig. 13). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a second sputtering target across from the first sputtering target of Druz so that more deposition angles can be achieved passing through the mask opening due to the targets having different trajectories (Abarra para 0111). Additionally, Druz teaches that the deposition source and ion etching source should be arranged at similar angles relative to the substrate and across from each other (para 0011; Fig. 4). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the second ion source of Druz (Fig. 7 – 19) to the opposite side of the substrate in order to be 
Regarding claim 20, the combination of Druz in view of Abarra and Roque fails to explicitly teach the at least one etching particle emission part does not emit the etching particles while the at least one sputtering particle emission part emits the sputtering particles and the at least one sputtering particle emission part does not emit the sputtering particles while the at least one etching particle emission part emits the etching particles. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The combination of Druz in view of Abarra and Roque teaches all of the claimed structural limitations, which is necessarily capable of stopping the emission of sputtering particles while etching and stopping the emission of etching particles while sputtering.
	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Druz (US 20140014497 A1) in view of in view of Abarra (US 20130299345 A1) and Roque (US 20130206583 A1), as applied to claim 10 above, and further in view of Ichimura (JP2002208531A).
Regarding claim 13, the combination of Druz in view of Abarra and Roque fails to explicitly teach emitting the sputtering particles and the etching particles at least twice. However, Ichimura, in the analogous art of sputtering and etching substrates with uneven surfaces, teaches a film forming and removing process using a target (sputtering particle emitting part) and an etching means (etching particle emitting part) in the same chamber (para 0021) and repeating the process a plurality of times (para 0024). Because Ichimura teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the Ichimura process in the apparatus of Druz in view of Abarra and Roque with a reasonable 
Regarding claim 14, Druz teaches a substrate with a step feature (protrusion) (para 0038; Fig. 6F) and Druz in view of Ichimura teaches forming thin films of different materials (stacking film) (Ichimura para 0024) on a resist pattern 22 (protrusion) containing substrate (Ichimura Figs. 1, 2) by repeating the film forming and film removing steps (Ichimura para 0021, 0024).
Regarding claim 15, Ichimura teaches repeating the film forming and film removing steps (para 0024) and therefore the (stacked) film produced after two deposition steps is etched.
	Claim 20 is  rejected under 35 U.S.C. 103 as being unpatentable over Druz (US 20140014497 A1) in view of Abarra (US 20130299345 A1) and Roque (US 20130206583 A1), as applied to claim 1 above, and further in view of Ichimura (JP2002208531A).
Regarding claim 20, the combination of Druz in view of Abarra and Roque fails to explicitly teach the etching particle emission part does not emit etching particles while the sputtering particle emission part emits the sputtering particles and the sputtering particle emission part does not emit the sputtering particles while the etching particle emission part emits the etching particles. 
However, Ichimura (JP2002208531A), in the analogous art of sputtering and etching substrates with uneven surfaces, teaches a film forming and removing process using a target (sputtering particle emitting part) and an etching means (etching particle emitting part) in the same chamber (para 0021) and alternately performing a film forming step and a thin film removing step (para 0024, 0036-0037), indicating that sputtering is not performed during etching and etching is not performed during sputtering (see Fig. 1B). .

Response to Arguments
Applicant’s arguments, see pg. 11-13, filed 10/07/2021, with respect to the rejection(s) of claim(s) 1-8 and 9-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Roque (US 20130206583 A1) and a new interpretation of Druz (US 20140014497 A1), Abarra (US 20130299345 A1), and Ichimura (JP2002208531A).
Druz and Abarra fail to explicitly teach that the substrate is moved in a first direction while the sputtering particle emission part emits the sputtering particles and in a second direction while the etching particle emission part emits etching particles. However, the amended limitation of claims 1 and 10 is directed to an apparatus containing a substrate moving mechanism configured to perform the functional limitations described and thus the prior art only must be capable
Roque is included to broadly teach the claims that do not require the sputtering particles and etching particles to pass through the same shield opening. Additionally, Roque is added to the combination of Druz and Abarra to strengthen the combination of the tilting/rotating mechanism of Druz with the linear translation mechanism of Abarra.
Similarly, claim 20 is directed to an apparatus and thus the prior art only must be capable of performing the recited functional limitations. However, Ichimura is also relied upon to teach the function of claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PATRICK S OTT/Examiner, Art Unit 1794       

/JENNIFER WECKER/Primary Examiner, Art Unit 1797